McCulloch, C. J. (dissenting). It is too well settled for further controversy that a court of equity will reform a last will ‘and testament only in the exceptional class o.f cases where the instrument represents a contract (between the parties and .a reformation will be decreed iso ias to make it conform to the intention of the testator in carrying out the contract. Where there is no contract, reformation will not be decreed for tbe obvious reason that a gift by will,is purely voluntary, and if the language used in the instrument is insufficient to express the will of the donor with sufficient clearness to indicate •his intention, the gift must fail. This court has steadily adhered to the rule that the intention of a testator must be gathered from the language employed in his will and not from oral testimony. Cook v. Worthington, 116 Ark: 328; 173 S. W. 395. Courts may ‘ construe wills, -but not reform them; and the effect of the decision of the majority is, it seems to me, to reform the will of the testator rather than to construe it, and they have considered oral testimony for that purpose. In reaching the conclusion,'the majority seem to be controlled entirely by the case of Patch v. White, 117 U. S. 210. That case announces a correct principle, I think, in laying down the rule that “where a latent ambiguity -consists of a misdescription, if it can be struck out and enough remain in the will to identify the person or thing, .the court will .so deal with it; or if it is an obvious mistake, will read it as if corrected. ” The ease has been frequently cited and more often criticized than approved; but it is, to say the least of it, very doubtful whether the facts of the case warranted the application of tike principle stated above. However, that principle has no .application to the facts of the .present case, at least as to two of the tracts of land involved in the controversy. I agree that there is .sufficient description to uphold the decree as to the tract referred to as the Baker’s Bayou tract, but .as to the other' tracts in controversy it seems clear to me that to substitute a correct description for the improper ones used in the will amounts to nothing short of reformation of the will to conform to what the oral -testimony shows to have .been the real intention of the testator. We have before us nothing to explain or alter the imperfect descriptive words used by the testator except the bare fact that he did not own the lands answering the descriptive words of the will, but did own other lands which he doubtless intended to describe. The only fact stated, in the opinion of the majority, as affording a basis for upholding the decree is ■that the testator did not own the hundred-acre tract described in the will as being in range 9 west, but did own a tract in range 8 west answering the description except as to the township and range. It is difficult to understand how there can be a substitution of descriptive words for the purpose of conforming to a proper description of the tract that the testator owned unless the court resorts -to the remedy of reformation or permits oral testimony to vary the terms of the will. There is no escape from the conclusion, it seems to me, that when the court undertakes to substitute words, it applies a remedy which is in effect a reformation of the terms of the will or permits oral testimony to vary them. This is not a case like Patch v. White, where the property devised is described in two methods in the will, one of which is correct and the other incorrect, and the court can disregard the incorrect description, for we have only one description here, and when that is discarded there is nothing left. The pro■cess of the court is therefore substitution pure and simple, based upon oral testimony. Nor is this a case where you can treat the error .as an obvious mistake, for it will not do to change a description merely because the testator does not own the land which he described in the will, but does own another tract which it is thought he intended to describe. In the very recent ease of Cook v. Worthington, supra, we said: “Where there is an obvious clerical misprision in the use of a word, or where the words, by reference to the context can better effectuate the intention of the maker by transposition to other parts of the instrument without destroying the sense, or where there is an obvious omission of a word or words, shown by reference to the other words used, then the rules of construction will permit the court to transpose or to supply these in order to effectuate the manifest purpose of the maker of the instrument, when ascertained from the instrument taken as a whole. But further than this the court will not go.” Another tract in controversy is the southeast quarter of the northwest quarter of section five in township one south, range eight west, which the court 'holds 'was intended to answer the description in the will of “the northeast quarter of the northwest quarter of section five. ’ ’ The only reason for concluding that the testator, when he described the northeast quarter of the northwest quarter, meant the 'southeast quarter of the northwest quarter is that he owned the (southeast quarter but djd not own the northeast quarter. This is, I think, merely a .substitution which amounts to .a reformation of the will merely upon the ground that the description should be altered so as to include the tract which the testator owned and which the oral testimony is sufficient to show that he intended to devise. The cases cited on appellant’s ibrief demonstrate very clearly the fallacy of the position taken by the majority in holding that the words of description used by the testator can be wholly discarded and other words substituted merely because it is shown that he owned property answering to the substituted words of description and does not own land which is described by the words employed in the will. It is a dangerous thing, I think, to tamper with the unambiguous words of a last will and testament, for to do so is to set aside what the testator himself did for the purpose of substituting what the .court conceives to be the thing intended by the testator. The safe rule is to follow the language which is clear and unambiguous even though the acceptance of it results in :an ineffectual attempt on the part of the testator to dispose of his property. Mr. Justice Kirby concurs.